DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 03/08/2021.                      .
2.	Claims 1 – 30 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt. 
Domestic benefit has been claim with regards to U.S. Provisional Patent Application No. 62/989,435, filed on March 13, 2020.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 03/25/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
1. 	 The information disclosure statement filed on 10/01/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 03/08/2021 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 – 3, 9, 13 – 14, 20 – 22, 26 and 28 – 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel (R4-1905761, “Discussion on SCell activation delay in FR2, Reno, US, 13th – 17th May, 2019) in view of Ericsson (R1-1912060, lower layer mobility enhancements,  supplied by the applicant via  IDS).
	Regarding claim 1, Intel discloses: A method of wireless communication performed by a user equipment (UE) (see figure 1, page 3, , considering the method that occurs at the UE), comprising: 
performing a physical layer measurement on a non-serving cell of the UE; (see figure 1, Scc is the non-serving cell. At step 5, L1-RSRP measurements are taken with regards to SCC since the step prior label as:  “measurement report triggered for the SCC CELL” is triggered for the SCC CELL to perform measurement and report which is then  fed back to the serving cell label PCC)
 reporting a measurement value of the physical layer measurement to a serving cell of the UE based at least in part on the physical layer measurement (At step 5, L1-RSRP (L1=physical layer)  measurements are taken with regards to SCC since the step prior label as:  “measurement report triggered for the SCC CELL” is triggered for the SCC CELL to perform measurement and report which is then  fed back to the serving cell label PCC. L1 measurements pertains to a value since in step 5 of page 2 “UE will report L1 measurement results including the beam information”, each reporting in step 5 has a particular value)
receiving, based at least in part on reporting the measurement value, a physical layer reference signal measurement configuration for the non-serving cell; and      [at below step 8 of figure 1, TCI (transmission configuration information) is considered at the PCC which entails  CSI-RS (reference signal,  this is interpreted as configuration information since the UE is configured with a particular beam the CSI RS is transmitted over in order to perform measurement) that is used to perform measurement of the CQI that is subsequently feedback to PCC with regards to SCC see step 9. note that below step 8 depends on step 5 - 8, that is the L1 RSRP measurement and reporting must be completed and valid for below step 8 to occur.  Below Step  8 is  interpreted as a reference signal measurement configuration since it involves TCI and a particular beam  that prompts the UE to perform CQI measurement and feedback these measurements (STEP 9, CSI report of Scell) to the PCC with regards to SCC, subsequently data transmission occurs via that particular beam] [note the receiving step above is figure 3 of the applicant drawing see 335 and 340, whereby measurement configuration is sent along with CSI-RS to be measured , in this case measurement configuration is broadly interpreted as a particular beam the UE is to receive the CSI-RS to be measured as disclosed by intel and explained above] 
 transmitting a measurement report based at least in part on the physical layer reference signal measurement configuration. [last step of figure 1= step 9, that is measurement configuration is perform with regards to CQI measurement and fed back to the PCC with regards to SCell. Note at this step (step 9) the configuration of the specific beam that is indicated from the PCC to the UE is used to transmit the report of the Scell (narrow beam) ] [note the receiving step above is figure 3 of the applicant drawings step 345 and 355, that is the report with regards to CSI-RS is sent to the serving base station. This is performed by step 9 of intel as explained above ].  Intel discloses every aspect of claim 1 except two things, a threshold is taken into consideration with regards to L1 measurement and a physical layer reference measurement is perform with regards to CSI-RS at the UE, such difference is seen in Ericsson , see section 2.1, first paragraph below figure 1. , that is the report contains measurements of the best L1-RSRP, which is interpreted as measurements above a particular value or threshold , note that these measurements are layer one measurements (L1-RSRP), for non-serving cell see observation 1 on page 2/10. Note also in the final step of intel no layer one measurement is mentioned with regards to the CSI-RS being transmitted, however this would have been obvious since figure one on the third page of intel,  step 5, L1 Measurement/reporting is performed and could have been apply equally well with CSI-RS in view of SCell measurement/reporting in step 9 of figure 1. However to cure this deficiency Ericsson discloses L1 measurement and reporting along with configuration information for CSI-RS with regards to the non-serving cell see the first two paragraphs of section 2.1 on page 2 with figure 1 that discloses  the resource configured to perform Layer one measurements  for CSI-RS with regards to the non-serving cell. see also ,  proposal 1 on page 4/10  . Applying this concept in the last stage of figure 1 on the third page of Intel whereby layer one reference signal measurement/configuration and performing such measurement at layer one with regards to the Scell would have been obvious to a person of having ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel’s system in view of Ericsson. The motivation for making the above modification would have been for addressing delay in the network , since at lower layer (PHY/L1) measurement reduce latency in the network. [see second paragraph under observation 2 on page 3/10].

NOTE TO APPLICANT:
     Other references that covers the limitation accounted for by Ericsson above which can equally be applied as a combination with  Intel  to render claim 1 to be obvious are:

A.  Kung et al. (US 2020/0322023 A1, the provisional applicant date is relied on for support ) see ¶ 0098, ¶ 0232.
B.  Yiu (US 20200007195 A1),  see ¶ 0031, ¶ 0035 and ¶ 0177.




Claims 13, 21, 28  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a memory and processor is implied at the UE on page 3 of intel since such complex operation and steps must be carried out by a processor/memory.

 	Claim 2, Ericsson further discloses: The method of claim 1, wherein the measurement report omits information identifying the non-serving cell based at least in part on the UE having reported the measurement value to the serving cell.  [see proposal 1 on page 4 in view of the two paragraphs below figure 1 on page 2, that is the PCI is not necessary or optional when reporting measurements results of the non-serving cell, in other words the measurement report will imply which non serving cell the report entails based on the measurements being performed and received by the serving cell, support for such  assertion is seen in ¶ 00164 of Jung et al. (US 2020/0275297) , that is the measurement report may include information of the neighboring cell ID and the base station can manage the mobility of the UE based on the measurement received].

 	Claims 14, 22 and 29  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Claim 3, Ericsson further discloses: The method of claim 1, wherein the non-serving cell is a neighbor cell of the UE. [see page 3, first paragraph, third paragraph, observation 2 and the last paragraph. Also see primary reference of intel figure 1 as explained in claim 1, the Scell is considered the neighboring cell].


Claim 9, Ericsson further discloses:  The method of claim 1, wherein the measurement report identifies a signal strength of the non-serving cell, wherein the signal strength is identified by at least one of: a reference signal received power value, a reference signal received quality value, or a signal to interference plus noise ratio. [first paragraph of section 2.1, that is RSRP measurements].

Claim 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.


2.	Claim(s) 4 , 6 – 8, 16 – 19 and 23 - 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel (R4-1905761, “Discussion on SCell activation delay in FR2, Reno, US, 13th – 17th May, 2019) in view of Ericsson (R1-1912060, provided via the IDS) and Deenoo et al. (US 2016/0337916 A1).
Regarding claim 4, Intel in view of Ericsson discloses: The method of claim 1 (see rejected claim 1), Intel in view of Ericsson does not disclose: Wherein performing the physical layer measurement comprises tuning from a frequency of the serving cell to a frequency of a reference signal measurement during a measurement gap or a configured duration associated with physical-layer measurement on the non-serving cell; and performing the reference signal measurement at the frequency, such difference is seen in the reference of Deenoo , see ¶ 00220 that is measurement being performed with regards to inter-frequency and intra-frequency with regards to a measurement gap . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel’s system in view of Ericsson and Deenoo. The motivation for making the above modification would have been to provide a fixed schedule for top level measurements whereby the WTRU can determine when to schedule the individual measurements [see ¶ 0221 of Deenoo].

 	Claim 6, Deenoo further discloses: The method of claim 1, further comprising receiving downlink control information that schedules a resource for the measurement report and that provides the physical layer reference signal measurement configuration.  [¶ 0227]. For motivation see claim 4.

Claim 16 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

 	Claim 7, Deenoo further discloses: The method of claim 1, further comprising receiving first downlink control information (DCI) scheduling a resource for the measurement report and second DCI indicating the physical layer reference signal measurement configuration. [¶ 0227]. For motivation see claim 4.

Claims 18 and 24 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

Claim 17, Deenoo further discloses: The method of claim 13, further comprising transmitting downlink control information (DCI) that schedules a resource for the measurement report and that provides the physical layer reference signal measurement configuration. [¶ 00227]. For motivation see claim 4.

Claim 23  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 17.

Claim 8, Deenoo further discloses: The method of claim 1, further comprising determining a resource for the measurement report relative to a measurement window associated with the physical layer reference signal measurement configuration based at least in part on a time gap. [¶ 00227]. For motivation see claim 4.

Claim 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.


3.	Claim(s) 5 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel (R4-1905761, “Discussion on SCell activation delay in FR2, Reno, US, 13th – 17th May, 2019) in view of Ericsson (R1-1912060, provided via the IDS)  and Park et al. (US 2019/0109626 A1)
Regarding claim 5, Intel in view of Ericsson discloses: The method of claim 1 (see rejected claim 1), Intel in view of Ericsson does not disclose: receiving a configuration indicating the threshold via at least one of: radio resource control signaling, medium access control signaling, or downlink control information, in the same field of endeavor Park discloses the above missing feature see ¶ 00403, ¶ 0421, ¶ 0438 and ¶ 0454. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel’s system in view of Ericsson and Park. The motivation for making the above modification would have been to implement a method of reporting CSI-RS by use of signaling information via DCI that is well known in the art see ¶ 0012 in view of ¶ 00403, ¶ 0421, ¶ 0438 and ¶ 0454 of Park.

  	Claim 15  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.


4.	Claim(s) 10 – 12, 25 – 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel (R4-1905761, “Discussion on SCell activation delay in FR2, Reno, US, 13th – 17th May, 2019) in view of Ericsson (R1-1912060, provided via the IDS)  and Da Silva (US 2019/0320355 A1).
Regarding claim 10, Intel in view of Ericsson discloses: The method of claim 1 (see rejected claim 1), Intel in view of Ericsson does not disclose: wherein the threshold is a measurement value threshold and the method further comprises: comparing the measurement value of the physical layer measurement to the measurement value threshold, wherein reporting the measurement value is based at least in part on the measurement value satisfying the measurement value threshold however in the same field of endeavor Da Silva discloses the above missing feature see ¶ 0085, the beams are measured towards a given threshold, applying this concept to L1 as indicated in the rejection of claim 1 would have been obvious to a person having ordinary skill in the art . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Intel’s system in view of Ericsson and Da Silva. The motivation for making the above modification would have been to determine potential candidate for target cell see ¶ 0085 of Da Silva. [see also Kung et al. (US 2020/0322023 A1, the provisional applicant date is relied on for support ) ¶ 0098, ¶ 0232]

  	Claim 25  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 10.

Claim 11,  Da Silva further discloses: The method of claim 10, wherein the measurement value threshold is defined relative to a measurement value of a strongest beam associated with the UE or a measurement value of a beam associated with the serving cell of the UE. [¶ 0085, a particular beam strength is used as the threshold for measurement towards the other beams]. For motivation see claim 10.

Claims 26 and  30  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 11.

Claim 12, Da Silva further discloses: The method of claim 10, wherein the measurement value threshold is configured as a measurement value. [¶ 0085, measurements values can be obtain by comparing the beam strength to a threshold, this threshold can be a measure signal strength quality of a particular beam selected within the set of beams. The measured signal strength quality is a value]. For motivation see claim 10.

Claim 27  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463